

EXHIBIT 10.1
DARLING INGREDIENTS INC.

PERFORMANCE UNIT AWARD AGREEMENT
SECTION 1.     GRANT OF AWARD.
On the terms and conditions set forth in this Performance Unit Award Agreement,
including Appendix A attached hereto (this “Agreement”), Darling Ingredients
Inc. (the “Company”) hereby grants to the undersigned individual (the “Grantee”)
performance-based restricted stock units (the “Performance Units”) as specified
below, each of which represents a contingent right to acquire a share of common
stock of the Company, $0.01 par value per share (a “Share”) at a future date
after such Performance Unit has become vested, with a target opportunity equal
to [___________] Performance Units (the “Target Award”).
This award is granted under and subject to the terms of the Darling
International Inc. 2012 Omnibus Incentive Plan (the “Plan”), which is
incorporated herein by this reference. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Plan.
SECTION 2. VESTING.
(a)
General. Subject to the requirements of Sections 2(b) and 2(c), the Grantee
shall vest in his or her Performance Units based on the achievement of the
performance-based conditions, as determined pursuant to Appendix A of this
Agreement.

(b)
Written Certification of Performance Results. Within 60 days following the end
of the Performance Period, the Committee shall determine the vesting percentage
in accordance with the terms of this Agreement. The vesting and settlement of
the Performance Units is conditioned on the Committee first certifying in
writing the performance results for the applicable Performance Period.

(c)
Employment Requirement. No Performance Units shall become earned and vested
following the Grantee’s separation from Service during the Performance Period,
except as expressly provided in Section 2(d) below.

(d)
Termination of Service. Except as otherwise provided in this Section, if the
Grantee’s Service terminates prior to the end of the Performance Period for any
reason, then the Performance Units shall be immediately forfeited.

(i)
Termination Due to Death or Disability. If the Grantee’s Service terminates as a
result of the Grantee’s death or Disability prior to the end of the Performance
Period, then the Grantee shall vest in a prorated portion of the Target Award,
with such proration determined by multiplying the Target Award by the Pro-Rata
Fraction. Subject to Section 4(n), within 90 days following the date of the
Grantee’s termination of Service due to death or Disability, the Company shall
issue or deliver Shares for the number of Performance Units that vest pursuant
to this Section 2(d)(i) to the Grantee or Grantee’s beneficiary, as applicable.

(ii)
Termination without Cause or for Good Reason. If the Company terminates the
Grantee’s Service without Cause or the Grantee terminates his or her Service for
Good



1
 
 






--------------------------------------------------------------------------------




Reason prior to the end of the Performance Period, then the Grantee shall be
eligible to vest in a prorated portion of the Performance Units, with such
proration determined by multiplying the number of Performance Units determined
based on actual performance through the end of the Performance Period, as
determined in accordance with Appendix A, by the Pro-Rata Fraction. Subject to
Section 4(n), the vested Performance Units shall be settled in Shares within 60
days following the end of the Performance Period; provided, however, if the
Grantee becomes eligible to receive a pro-rata award pursuant to this Section
2(d) and a Change of Control occurs following such termination of employment and
prior to the end of the Performance Period, then the Grantee shall be eligible
to vest in a prorated portion of the Performance Units, with such proration
determined by multiplying the number of Performance Units determined based on
the deemed attainment level of the performance goals as determined in accordance
with Section 2(e), by the Pro-Rata Fraction, and the vested Performance Units
shall be settled within thirty (30) days following such Change of Control.
(e)
Change of Control. If a Change of Control occurs prior to the end of the
Performance Period, then the number of Performance Units that are eligible for
vesting shall be based on the greater of (i) the projected level of performance
through the end of the Performance Period, as determined by the Committee prior
to the date of the Change of Control based on performance through the date of
such determination, and (ii) the Target Award, and the Performance Units shall
be settled as follows: (A) if the Grantee remains in continuous Service through
the end of the Performance Period, then the vested Performance Units shall be
settled in accordance with Section 3(a), and (B) if, prior to the end of the
Performance Period and following such Change of Control, the Grantee’s
continuous Service is terminated by the Company without Cause, due to death or
Disability or by the Grantee for Good Reason, then the vested Performance Units
shall be settled within 90 days following such termination of Service, subject
to Section 4(n). Notwithstanding the foregoing, if the Performance Units are not
effectively assumed or continued by the surviving or acquiring corporation in
such Change of Control (as determined by the Committee prior to the date of the
Change of Control), then the vested Performance Units shall be distributed
within thirty (30) days of such Change of Control; provided, however, if the
Change of Control was not a “change in control event” within the meaning of
Section 409A of the Code or to the extent distribution would be impermissible
under Section 409A of the Code, then the vested Performance Units shall be
settled upon the earlier to occur of (A) the date specified in Section 3(a) and
(B) the Grantee’s termination of Service, subject to Section 4(n).

(f)
Fractional Shares. Only a whole number of Shares will be issued in respect of
vested Performance Units.  If the number of Performance Units that are scheduled
to vest pursuant to Appendix A is with respect to a fractional number of Shares,
such number of Shares shall be rounded down to the nearest whole number, with
any fractional portion forfeited.

(g)
Forfeiture. To the extent any of the Performance Units fail to vest under this
Section 2, then such Performance Units shall be immediately forfeited and all of
the Grantee’s rights to receive Shares pursuant to such Performance Units shall
immediately terminate without any payment of consideration by the Company.

SECTION 3. SETTLEMENT AND POST-VESTING HOLDING PERIOD.


2
 
 






--------------------------------------------------------------------------------




(a)
Settlement in Shares; Post-Vesting Holding Period. Subject to Sections 2 and
4(n) of this Agreement, settlement of the vested Performance Units, if any,
shall be effected in the form of issuance of whole Shares to the Grantee, within
90 days following the earlier to occur of (i) ____________, 20__ and (ii) the
Grantee’s termination of Service. Such issuance or delivery shall be evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such issuance or delivery,
except as otherwise provided in Section 3(b). Prior to the issuance to the
Grantee of Shares with respect to the vested Performance Units, the Grantee
shall have no direct or secured claim in any specific assets of the Company or
in such Shares, and will have the status of a general unsecured creditor of the
Company.

(b)
Withholding Requirements.

(i)
Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges that the ultimate liability for all Tax-Related Items owed
by the Grantee is and remains the Grantee’s responsibility and that the Company
(A) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the award made under this
Agreement, including the grant or vesting of the Performance Units, or the
subsequent sale of Shares; and (B) does not commit to structure the terms of the
grant or any aspect of this award to reduce or eliminate the Grantee’s liability
for Tax-Related Items.

(ii)
Prior to the settlement of any vested Performance Units, the Grantee shall pay
or make adequate arrangements satisfactory to the Company to satisfy all
withholding obligations of the Company.  In this regard, the Grantee authorizes
the Company to withhold all applicable Tax-Related Items legally payable by the
Grantee from the Grantee’s wages or other cash compensation paid to the Grantee
by the Company.  Alternatively, or in addition, to the extent permissible under
applicable law, the Grantee may elect to satisfy his or her tax obligations by
one of the following methods: (A) a check or cash payment to the Company, (B)
delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of previously owned whole Shares having an aggregate
Fair Market Value, determined as of the date on which such withholding
obligation arises (the “Tax Date”), equal to the Tax-Related Items, (C)
authorizing the Company to withhold whole Shares which would otherwise be issued
or transferred to the Grantee having an aggregate Fair Market Value, determined
as of the Tax Date, equal to the Tax-Related Items or (D) any combination of
(A), (B) and (C). Shares to be delivered to the Company or withheld may not have
a Fair Market Value in excess of the minimum amount of the Tax-Related Items (or
such greater withholding amount to the extent permitted by applicable accounting
rules without resulting in variable accounting treatment). The Company may
refuse to issue and deliver Shares in payment of any vested Performance Units if
the Grantee fails to comply with the Grantee’s obligations in connection with
the Tax-Related Items as described in this Section 3(b).

(iii)
Notwithstanding anything herein to the contrary and subject to Section 409A of
the Code, Shares to be delivered under this Agreement shall be accelerated as
required to pay employment taxes incurred by the Grantee related to the Shares
subject to this Agreement prior to the settlement of the Shares under Section
3(a), in accordance with



3
 
 






--------------------------------------------------------------------------------




and to the extent permitted by U.S. Treasury Regulation 1.409A-(3)(j)(vi), with
the payment of such employment related taxes to be accomplished by the Company
withholding whole Shares which would otherwise be issued or transferred to the
Grantee having an aggregate Fair Market Value, determined as of the Tax Date,
equal to such Tax-Related Items.
SECTION 4. MISCELLANEOUS PROVISIONS.
(a)
Data Privacy and Other Acknowledgments. By accepting the award provided for in
this Agreement, the Grantee acknowledges and agrees that such award is subject
to the provisions regarding data privacy and additional acknowledgments set
forth in Appendix B. The Grantee shall review the provisions of Appendix B
carefully, as this award shall be null and void absent the Grantee’s acceptance
of such provisions. The Company reserves the right to impose other requirements
on the award to the extent the Company determines it is necessary or advisable
in order to comply with local law or facilitate the administration of the award
and to require the Grantee to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

(b)
Grantee Representations. The Grantee hereby represents to the Company that the
Grantee has read and fully understands the provisions of the Agreement and the
Plan and the Grantee’s decision to participate in the Plan is completely
voluntary. Further, the Grantee acknowledges that the Grantee is relying solely
on his or her own advisors with respect to the tax consequences of this award.

(c)
Regulatory Restrictions on the Performance Units. Notwithstanding any provision
of this Agreement or the Plan, the obligation of the Company to issue Shares in
connection with the grant of Performance Units shall be subject to all
applicable laws, rules and regulations and such approval by any regulatory body
as may be required. The Company reserves the right to restrict, in whole or in
part, the delivery of Shares pursuant to this Agreement prior to the
satisfaction of all legal requirements relating to the issuance of such Shares,
to their registration, qualification or listing or to an exemption from
registration, qualification or listing.

(d)
No Right to Continued Service. Nothing in this Agreement or the Plan shall
confer upon the Grantee any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any affiliated entity employing or retaining the Grantee) or
of the Grantee, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without cause.

(e)
No Right as a Shareholder.

(i)
The Performance Units constitute an unfunded and unsecured obligation of the
Company. The Grantee shall not have any rights of a stockholder of the Company
with respect to any Shares underlying the Performance Units unless and until
Shares are issued in settlement of the Performance Units. Upon such issuance of
Shares, the Grantee shall be the record owner of the Shares unless and until
such Shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a stockholder of the Company (including voting
rights).



4
 
 






--------------------------------------------------------------------------------




(ii)
If a cash dividend is paid with respect to the Shares underlying the Performance
Units, then the Target Award or, for dividends paid prior to settlement of the
vested Performance Units in accordance with Section 3(a), the vested Performance
Units shall increase by (A) the product of the total number of Shares subject to
the Target Award or vested Performance Units, as applicable, immediately prior
to the dividend payment date multiplied by the dollar amount of the cash
dividend immediately prior to such dividend payment date, divided by (B) the
Fair Market Value of a Share as of the applicable dividend payment date, such
amount rounded down to the nearest whole number. Any such additional Shares
shall be subject to the same vesting conditions and payment terms as applicable
to the underlying Performance Units as provided in this Agreement.

(f)
Beneficiary. The Grantee may designate a beneficiary to receive settlement in
connection with the Performance Units in the event of the Grantee’s death in
accordance with the Company’s beneficiary designation procedures, as in effect
from time to time. If the Grantee does not designate a beneficiary, or if the
Grantee’s designated beneficiary does not survive the Grantee, then the
Grantee’s beneficiary will be the Grantee’s estate.

(g)
Notification. Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective (i) upon personal delivery; (ii)
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid; or (iii) upon the Company’s sending of an
email to the Grantee. A notice shall be addressed to the Company at its
principal executive office and to the Grantee at the postal address that he or
she most recently provided to the Company or at his or her Service email
address, if any.

(h)
Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) relating to the subject matter
hereof. In the event of a conflict between any provision of the Plan and this
Agreement, the Plan shall control.

(i)
Waiver. No waiver of any breach or condition of this Agreement shall be deemed
to be a waiver of any other or subsequent breach or condition, whether of like
or different nature.

(j)
Nontransferability of Award. The Performance Units may not be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of prior to the date such
Performance Units are settled under Section 3 above, except as may be permitted
by the Plan or as otherwise permitted by the Committee in its sole discretion or
pursuant to rules adopted by the Committee in accordance with the Plan. Any
attempt to dispose of the Performance Units or any interest in the Performance
Units in a manner contrary to the restrictions set forth in this Agreement shall
be void and of no effect.

(k)
Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s assigns and the legal representatives, heirs and
legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.



5
 
 






--------------------------------------------------------------------------------




(l)
Choice of Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Texas, as such laws are applied to contracts
entered into and performed in such state, without regard to principles of
conflict of law.

(m)
Award Subject to Clawback. This award and any Shares acquired pursuant to this
award are subject to forfeiture, recovery by the Company or other action
pursuant to any clawback or recoupment policy which the Company may adopt from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

(n)
Compliance With Section 409A of the Code. This Agreement and the Performance
Units granted hereunder are intended to comply with Section 409A of the Code,
and shall be interpreted and construed accordingly. To the extent this Agreement
provides for the Performance Units to become vested and be settled upon the
Grantee’s termination of employment, the applicable Shares shall be transferred
to the Grantee or his or her beneficiary upon the Grantee’s “separation from
service,” within the meaning of Section 409A of the Code; provided that if the
Holder is a “specified employee,” within the meaning of Section 409A of the
Code, then such Shares shall be transferred to the Grantee or his or her
beneficiary upon the earlier to occur of (i) the six-month anniversary of such
separation from service and (ii) the date of the Grantee’s death.

SECTION 5. DEFINITIONS.
(a)
“Cause” shall mean, with respect to the Grantee,

(i)
any conviction or plea of nolo contendere to a felony;

(ii)
any willful misconduct by the Grantee in connection with the performance of the
Grantee’s Service for the Company, including, without limitation, (A)
misappropriation of funds of the Company, (B) harassment of or discrimination
against individuals on account of gender, race, religion, national origin or
disability or retaliation against an individual for making any claim that the
Grantee has so harassed or discriminated against such individual or (C) breach
of a written policy of the Company; or

(iii)
any disclosure of confidential or proprietary information of the Company or
breach of any confidentiality, non-competition or non-solicitation covenant made
by the Grantee for the benefit of the Company.

(b)
“Disability” shall mean that the Grantee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment as determined by the Board of Directors in its sole discretion.

(c)
“Good Reason” shall be defined as that term is defined in the Grantee’s offer
letter or other applicable employment agreement with the Company, if any; or, if
there is no such definition, “Good Reason” shall mean the occurrence of any of
the following events without the Grantee’s consent, provided that the Grantee
has complied with the Good Reason Process: (i) a material diminution in the
Grantee’s responsibility, authority or duty; (ii) a material diminution in the
Grantee’s base salary except for across-the-board salary reductions based on the
Company and its Subsidiaries’ financial performance similarly affecting all or
substantially all management employees of the Company and its Subsidiaries; or
(iii) the relocation of the



6
 
 






--------------------------------------------------------------------------------




office at which the Grantee was principally employed as of the date of this
Agreement to a location more than fifty (50) miles from the location of such
office, or the Grantee being required to be based anywhere other than such
office, except to the extent the Grantee was not previously assigned to a
principal location and except for required travel on business to an extent
substantially consistent with the Grantee’s business travel obligations as of
the date of this Agreement.
(d)
“Good Reason Process” shall mean that (i) the Grantee reasonably determines in
good faith that a Good Reason condition has occurred; (ii) the Grantee notifies
the Company in writing of the occurrence of the Good Reason condition within
sixty (60) days of such occurrence; (iii) the Grantee cooperates in good faith
with the Company’s efforts, for a period of not less than thirty (30) days
following such notice (the “Cure Period”), to remedy the condition; (iv)
notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and (v) the Grantee has a termination of Service
within sixty (60) days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, and the Grantee has a
termination of Service due to such condition (notwithstanding its cure), then
the Grantee will not be deemed to have had a termination of Service for Good
Reason.

(e)
“Pro-Rata Fraction” shall mean a fraction with the numerator equal to the
Grantee’s days of Service starting from the beginning of the Performance Period
and ending on the date of termination of Service, and the denominator equal to
the total number of calendar days in the Performance Period.

(f)
“Service” shall mean service as an employee of the Company or any of its
Subsidiaries or Affiliates or as a member of the Board of Directors.

This award is conditioned upon the Grantee’s acceptance of the provisions set
forth in this Agreement within 90 days after the Agreement is presented to the
Grantee for review. If the Grantee fails to accept the award within such 90-day
period, the award shall be null and void, and the Grantee’s rights in the award
shall immediately terminate without any payment of consideration by the Company.


Darling Ingredients Inc.


By:                         
      
Date: _______________




Grantee                    


___________________________


Name: ______________________
Date: _______________________
 
Target Award: _________________


7
 
 




